11TH COURT OF APPEALS
                                   EASTLAND, TEXAS
                                      JUDGMENT

Jamie Cross,                                   * From the 29th District Court
                                                 of Palo Pinto County,
                                                 Trial Court No. C45718.

Vs. No. 11-14-00224-CV                         * November 30, 2016

Martha and James Eugene Littlefield,           * Memorandum Opinion by Willson, J.
                                                 (Panel consists of: Wright, C.J.,
                                                 Willson, J., and Bailey, J.)

      This court has inspected the record in this cause and concludes that there is
no error in the judgment below.        Therefore, in accordance with this court’s
opinion, the judgment of the trial court is in all things affirmed. The costs incurred
by reason of this appeal are taxed against Jamie Cross.